Citation Nr: 1534615	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for a low back disability

In order to establish entitlement to disability benefits, a claimant generally must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2014).  Arthritis is among the chronic conditions to which this presumption applies.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  For the listed chronic conditions, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In the case at hand, Shedden element (1), a current disability, has been met.  The Veteran has been diagnosed as having "partial sacralization of the L5 segment" and a "narrowing of the L5-S1 interspace with minimal anterior listhesis of L5 on S1."  See VA medical examination report of October 2011.  In addition, arthritis of the thoracolumbar spine has been documented by imaging studies.  Id. 

The second element of Shedden, an in-service injury, is established as well.  The Veteran contends that he hurt his during basic training.  See Veteran's statement of May 2011.  He has also testified that his back was again injured after basic training but still during military service, when he loaded heavy cylinders onto pallets.  See hearing transcript of June 2015.  Although the Veteran, as a lay person, is not competent to diagnose non-obvious medical conditions, he is competent to report the symptoms of back pain that he experienced and the circumstances of injuring his back during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A service treatment record of February 1963 documents the Veteran's report of an in-service back injury with the notation "Pt. states he is having trouble with his back."

With respect to Shedden element (3), proof of a connection between a claimant's current disability and an in-service injury, the Veteran maintains that he has had a continual back condition since the time of his in-service back injury.  See VA Form 9 filed on in May 2013; Veteran's statement of May 2011.  He specifically alleges a "continuity of symptomology [sic] basically showing that it was a chronic condition since he separated from service."  See hearing transcript of June 2015.

The Veteran has further explained that he did not seek further medical treatment for his back during military service because the "quite intimidating" mentality and practice of his unit, at least in his perception, was to suffer through any injury and not to complain.  A report of injury would bring an accusation of malingering.  He also states that he was told, "And if you go [to sick call], you know, if you go and something's wrong with you, or whatever, we're going to just drop you and move you to the next series that's behind you.  Of course, that series has to form, so you could be there two or three months waiting for another series to form."  Id.

The Veteran further explained why he did not report his back pain during his separation examination in 1966.  Again he perceived threats and intimidation.  In this regard, the Veteran stated, "[W]e was getting, getting ready to get out, they asked us if there's anything wrong with you now or chronically, you have to let us know and we're going to treat you. . . . [Y]ou're not leaving here until you sign a paper that says you're okay. . . . So, I had been suffering with this [the back injury] for four years already, so I said I'll just sign the paper . . . ."  Id.

In addition, the Veteran has offered an explanation as to why, after leaving military service, he did not seek medical treatment for his back for many years.  He asserts  that he did not know at that time that VA treatment could be available.  Even upon eventually learning of possible VA benefits, he thought of such assistance as a "welfare" benefit for which he would not qualify.  Moreover, for years he could not afford health insurance and therefore did not seek any medical treatment.  He treated his back himself with stretching and aspirin.  The Veteran also stated that he is a descendant of an indigenous people of Mexico who are "tough" and have a "macho syndrome."  Id.

A July 2015 statement filed by the Veteran's spouse seeks to corroborate the Veteran's account of a continuous back condition following service.  She states that she noticed symptoms of a back injury soon after meeting the Veteran in 1968, that she continued to observe his back symptoms over the years, and that the Veteran has consistently attributed his current back condition to his in-service back injury.

In October 2011, the Veteran underwent a VA medical examination for thoracolumbar spine conditions.  The examiner acknowledged the Veteran's claim of having "treated himself" for his continuing back injury following military service and his having "put up with" a back condition without seeking medical treatment until the 1990s.  See VA medical examination report of October 2011.

In her report, the examiner specifically stated with regard to the Veteran's medical history: "During Marine Corp boot camp there was injury to the low back performing fireman carry. The low back intermittently caused problems with marching carrying heavy equipment, or prolonged standing. In 1963 after boot camp during 'ITR' [infantry training regimen] went in for medical care d/t progressive worsening.  Went to MOS then Japan and to Vietnam with continuing problems with the low back.  Started going to chiropractor in about 1990s d/t the back.  He treated himself with exercising and staying active or 'put up" with the back condition. Has therapeutic massages now.  Denies any otj injury or mva or any post military accidents causing injury to the low back."  Id.

Ultimately the October 2011 medical examiner provided a negative nexus opinion, finding that the Veteran's "claimed condition was less likely than not (50 percent or greater probability) incurred in, or caused by, the claimed in-service injury, event, or illness."  As a rationale, the examiner cited the fact that the Veteran did not "follow up" on his back injury during service and that the medical examination performed upon the Veteran's separation from service in 1966 was silent as to a low back condition.

The examiner also noted that "there was chiropractic care for the low back indicated in 1990" and that "there was no other medical care for the low back until 4-15-05."  Id.  The examiner concluded her rationale as follows: "Based on the previous documentation evidence, the low back condition from 1963 was most likely a transitory condition unrelated to the current condition of the low back.  There is no finding of a nexus between the military condition and the current condition of the low back."  Id.  Although the medical examiner did not explicitly question the credibility of the Veteran, the rationale for her negative nexus opinion clearly implies that she discounted the Veteran's account of continuous symptoms of a back condition since military service.

A disability can be connected to service in the absence of documented treatment for the claimed disability.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  For example, lay evidence in the form of statements by a claimant is competent to establish symptoms that are capable of lay observation, such as flat feet, a rash, or ringing in the ears.  See Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Section 38 C.F.R. § 3.304(c) gives VA the discretion to determine how much development is necessary to decide a claim for service connection.  See Herbert v. McDonald, No. 2014-7111, --- F.3d ----, 2015 WL 4032938, (Fed. Cir. July 02, 2015) (quoting Shoffner v. Principi, 16 Vet. App. 208, 213 (2002)).  In the case at hand, the Board has determined that a remand is required for further evidentiary development.  See 38 C.F.R. § 4.2 (2014).  The October 2011 medical examination as to the Veteran's back is inadequate to decide the claim because it is based on an incomplete factual record.  The examiner did not have available the more complete account of the Veteran's in-service and post-service symptomatology, as provided by the Veteran at the June 2015 hearing.  Nor did the examiner have access to a statement submitted on behalf of the Veteran's relating to post-service symptoms.

While October 2011 VA examination report acknowledged the Veteran's statements as to the onset and history of his disability that were of record at the time of the VA medical examination, the examiner did not have the opportunity to review evidence that has since been added to the record and that may serve to bolster the Veteran's account of continuous or recurring symptoms.  As summarized above, the Veteran's hearing testimony offered explanations and a context for not "following up" during service as to his back injury, for not reporting back pain during his separation examination, and for not seeking medical treatment for his back until years after leaving military service.  In addition, the Veteran's spouse has filed a corroborating statement as to the Veteran's report of continuous symptoms.

The Board will remand for an addendum opinion that considers all record evidence as to the onset and history of the Veteran's claimed injury, including the Veteran's hearing testimony and the corroborating statement of the Veteran's spouse.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records, and associate them with the Veteran's claims folder.

2. Take appropriate steps to obtain from the Veteran information as to any outstanding private records pertaining to treatment for his back

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. After the above development has been completed, forward the Veteran's claims folder to the examiner who conducted the October 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that a current low back disorder had its onset during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to the Veteran's active service.  

Review of the entire record is required; however, attention is invited to the Veteran's sworn testimony before the Board in June 2015 as to the onset of his injury during service and continuous symptoms following service and to the July 2015 statement filed by the Veteran's spouse.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is also reminded that a lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative nexus finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus between service and the currently diagnosed back disorder is at least as likely as not.

The examiner is requested to prepare an addendum report setting forth a complete rationale for all opinions expressed and conclusions reached in the addendum report.

4. Ensure that the requested report comply with this remand.  If any report is deficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

